DETAILED ACTION
This is a response to the Amendment to Application # 17/123,348 filed on August 5, 2022 in which claim 1 was amended and claim 11 was cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 2, 4-6, 8-10, and 12-14 are pending, which are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 9, 12, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Hauenstein et al., US Patent 10,318,034 (hereinafter Hauenstein) in view of Peters, US Publication 2005/0193330 (hereinafter Peters).

Regarding claim 1, Hauenstein discloses a method for displaying web contents on a terminal device having a first display area and a second display area (Hauenstein col. 50, ll. 55-67 and Fig. 7AN, Elements 730 and 736), the method comprising displaying web contents in the first display area by executing a web browser installed in the terminal device.” (Hauenstein col. 53, ll. 48-56). Additionally, Hauenstein discloses “receiving an enlargement request for the web contents from a user” (Hauenstein col. 50, ll. 55-67) where the user touches the touch screen, causing the magnifying loupe (i.e., the second display area) to appear an enlarge the contents. Further, Hauenstein discloses “enlarging and displaying the web contents in the second display area in response to the enlargement request” (Hauenstein col. 50, ll. 27-45) where the magnifying loupe displays a magnified (i.e., enlarged) portion of the document. Moreover, Hauenstein discloses “wherein in the enlarging and displaying of the web contents, an enlargement target area is located on a portion of the web contents and displayed in the first display area, and the portion of the web contents is enlarged and displayed in the second display area.” (Hauenstein col. 50, ll. 55-67 and Fig. 7AN). Finally, Hauenstein discloses “wherein in the enlarging and displaying of the web contents … enlarging or reducing the enlargement target area by applying the enlargement or reduction input inside the enlargement target area of the first display area” (Hauenstein col. 51, ll. 38-53 and Figs. 7AR-7AS) by showing the user enlarging target area 738 in the first display area 730.
Hauenstein does not appear to explicitly disclose “enlarging or reducing the web content in the first display area by applying an enlargement or a reduction input outside the enlargement target area of the first display area but limited on the first display area.”
However, Peters discloses a system for zooming in on text and “enlarging or reducing the web content in the first display area by applying an enlargement or a reduction input outside the enlargement target area of the first display area but limited on the first display area” (Peters ¶¶ 53, 58) by allowing the user to highlight text (i.e., set an enlargement target area) and still zoom in on other portions of the page outside the highlighted text. Peters further indicates that the content may be web content.
Hauenstein and Peters are analogous art because they are from the “same field of endeavor,” namely that of document enlarging.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hauenstein and Peters before him or her to modify the zooming features of Hauenstein to include the ability to enlarge other portions of the document of Peters.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Hauenstein teaches the “base device” for enlarging data. Further, Peters teaches the “known technique” for enlarging data that is applicable to the base device of Hauenstein. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
	

Regarding claim 2, the combination of Hauenstein and Peters discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hauenstein and Peters discloses “wherein the enlargement request includes a touch input of a user on an enlargement icon displayed in the first display area, or a gesture input of the user on the terminal device corresponding to the enlargement request” (Hauenstein col. 50, ll. 55-67) where the user touches the touch screen (i.e., performs a gesture), causing the magnifying loupe (i.e., the second display area) to appear an enlarge the contents.

Regarding claim 4, the combination of Hauenstein and Peters discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hauenstein and Peters discloses “wherein in the enlarging and displaying of the web contents, the portion of the web contents is displayed in an entire area of the second display area by adjusting a scale factor of the enlargement target area” (Hauenstein col. 50, ll. 46-54) where magnification occurs, and a person of ordinary skill in the art prior to the effective filing date would recognize is changing the scale factor. 

Regarding claim 5, the combination of Hauenstein and Peters discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hauenstein and Peters discloses “wherein in the enlarging and displaying of the web contents, a location or a size of the enlargement target area is changed according to a touch input of the user for the enlargement target area” (Hauenstein col. 50, ll. 46-54) where the enlargement area moves with the cursor.

Regarding claim 9, the combination of Hauenstein and Peters discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hauenstein and Peters discloses “wherein in the enlarging and displaying of the web contents, when an interaction of the user with the web content displayed in one of the enlargement target area or the second display area is performed, the interaction is reflected and displayed identically in the other of the enlargement target area or the second display area” (Hauenstein col. 51, ll. 38-53 and Figs. 7AR-7AS) by showing the user enlarging target area 738 in the first display area 730 and that enlargement is reflected in the magnifying loupe.

Regarding claim 12, the combination of Hauenstein and Peters discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hauenstein and Peters discloses “wherein in the enlarging and displaying of the web contents, the enlargement target area is specified in response to a location and an area of a touch input applied to the first display area by the user, and the enlargement target area is enlarged and displayed in the second display area” (Hauenstein col. 50, ll. 55-67) where the user touches the touch screen (i.e., specifies an enlargement target area), causing the magnifying loupe (i.e., the second display area) to appear an enlarge the contents.

Regarding claim 14, the combination of Hauenstein and Peters discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hauenstein and Peters discloses “[a] non-transitory computer readable recording medium storing a computer program for providing instructions to a computer to execute a method for displaying web contents as described in claim 1.” (Hauenstein col. 2, ll. 33-36).

Claims 6, 8, 10, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Hauenstein in view of Peters, as applied to claims 1, 5, and 12 above, and in further view of Miyazawa et al. US Publication 2011/0164060 (hereinafter Miyazawa), as cited on the Notice of References Cited dated July 7, 2021.

Regarding claim 6, the combination of Hauenstein and Peters discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Hauenstein and Peters does not appear to explicitly disclose “wherein the enlargement target area has a fixed ratio corresponding to the aspect ratio of the first display area, and when the size of the enlargement target area is changed, the enlargement target area is enlarged or reduced according to the fixed ratio.”
However, Miyazawa discloses “wherein the enlargement target area has a fixed ratio corresponding to the aspect ratio of the first display area, and when the size of the enlargement target area is changed, the enlargement target area is enlarged or reduced according to the fixed ratio.” (Miyazawa ¶ 265).
Hauenstein, Peters, and Miyazawa are analogous art because they are from the “same field of endeavor,” namely that of dual display zooming methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hauenstein, Peters, and Miyazawa before him or her to modify the enlargement target area of Hauenstein and Peters to include the fixed aspect ratio of Miyazawa.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Hauenstein and Peters teaches the “base device” for enlarging areas of web content in a secondary display area. Further, Miyazawa teaches the “known technique” for maintaining a fixed aspect ratio that is applicable to the base device of Hauenstein and Peters. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 8, the combination of Hauenstein and Peters discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hauenstein and Peters does not appear to explicitly disclose “wherein in the enlarging and displaying of the web content, when the user applies a scroll input to the second display area, the enlargement target area is moved in a direction of the scroll within the first display area.”
However, Miyazawa discloses “wherein in the enlarging and displaying of the web content, when the user applies a scroll input to the second display area, the enlargement target area is moved in a direction of the scroll within the first display area” (Miyazawa ¶¶ 209-211, see also ¶¶ 43, 314-315) by disclosing that a proximity manipulation movement can occur in either display and it changes the position (i.e., scrolls) the enlargement area.
Hauenstein, Peters, and Miyazawa are analogous art because they are from the “same field of endeavor,” namely that of dual display zooming methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hauenstein, Peters, and Miyazawa before him or her to modify the enlargement target area of Hauenstein and Peters to include the scrolling of Miyazawa.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Hauenstein and Peters teaches the “base device” for enlarging areas of web content in a secondary display area. Further, Miyazawa teaches the “known technique” for maintaining a fixed aspect ratio that is applicable to the base device of Hauenstein and Peters. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 10, the combination of Hauenstein and Peters discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hauenstein and Peters does not appear to explicitly disclose “wherein in the enlarging and displaying of the web contents, when the enlargement target area is moved according to a touch input of the user and reaches an edge of the first display area, the first display area is scrolled in a direction in which the enlargement target area reaches the edge.”
However, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, when the enlargement target area is moved according to a touch input of the user and reaches an edge of the first display area, the first display area is scrolled in a direction in which the enlargement target area reaches the edge” (Miyazawa ¶ 315 and Fig. 20) by indicating that as the user moves the enlargement area from PE6-PE9, the second display area is updated to reflect the change in position and further giving a visual example of where PE8 is moved to reach an edge of the first display. Thus, when the user moves to PE8, the second display area would be updated to show that it has also reached an edge.
Hauenstein, Peters, and Miyazawa are analogous art because they are from the “same field of endeavor,” namely that of dual display zooming methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hauenstein, Peters, and Miyazawa before him or her to modify the enlargement target area of Hauenstein and Peters to include the scrolling of Miyazawa.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Hauenstein and Peters teaches the “base device” for enlarging areas of web content in a secondary display area. Further, Miyazawa teaches the “known technique” for maintaining a fixed aspect ratio that is applicable to the base device of Hauenstein and Peters. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 13, the combination of Hauenstein and Peters discloses the limitations contained in parent claim 12 for the reasons discussed above. In addition, the combination of Hauenstein and Peters does not appear to explicitly disclose “wherein in the enlarging and displaying of the web contents, when a plurality of touch inputs is simultaneously input in the first display area, at least two touch inputs among the plurality of touch inputs are selected, and an area between the selected touch inputs is specified as the enlargement target area.”
However, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, when a plurality of touch inputs is simultaneously input in the first display area, at least two touch inputs among the plurality of touch inputs are selected, and an area between the selected touch inputs is specified as the enlargement target area.” (Miyazawa ¶ 256 and Fig. 8).
Hauenstein, Peters, and Miyazawa are analogous art because they are from the “same field of endeavor,” namely that of dual display zooming methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hauenstein, Peters, and Miyazawa before him or her to modify the enlargement target area of Hauenstein and Peters to include the multi-touch gestures of Miyazawa.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Hauenstein and Peters teaches the “base device” for enlarging areas of web content in a secondary display area. Further, Miyazawa teaches the “known technique” for using multi-touch gestures that is applicable to the base device of Hauenstein and Peters. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Response to Arguments
Applicant’s arguments filed August 5, 2022, with respect to the rejections of claims 1, 2, 4-6, 8-10, and 12-14 under 35 U.S.C. § 103 (Remarks 6-9) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Hauenstein and Peters.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176